Leaking, V. C.
The evidence discloses that the arbitrators made the award here sought to be enforced without first being sworn and without giving a hearing to the respective parties in interest. This is clearly fatal to the validity of the award.
The sixth section of our act touching arbitration and references (1 Comp. Stat. p. 106), when read in connection with the fourth section to which it refers, provides that in cases of arbitration, every arbitrator shall, before he proceeds to the business submitted to him, take an oath or affirmation that he will faithfully and fairty hear and examine the cause and make a just and true award according to the best of his skill and understanding.
The arbitration here in question was not made a rule of court, and it is urged in behalf of complainant that the sixth section of the act above referred to only relates to arbitrations which have been made a rule of court. In Inslee v. Flagg, 26 N. J. Law (2 Dutch.) 368, that contention was made and expressly overruled; it is there determined that the sixth section of our Arbitration act applies to all arbitrations, whether made a rule of court or not, and requires all arbitrators to be sworn or affirmed before proceeding with their duties, and that the section is opera*488tive to vitiate any award made by arbitrators who have not been sworn or affirmed pursuant to the provisions of that section. As the arbitrators who made the award which is the foundation of the relief sought by the present bill were'not sworn or affirmed to perform their duties, it is clearly impossible for this court to grant the relief sought by complainant.
The other circumstance already referred to is equally fatal to the relief here sought. In West Jersey Railroad Co. v, Thomas, 21 N. J. Eq. (6 C. E. Gr.) 205, and 23 N. J. Eq. (8 C. E. Gr.) 431; S. C. on appeal, 24 N. J. Eq. (9 C. E. Gr.) 567, it is definitely determined that the parties to an arbitration are entitled to notice from the arbitrators of a time and place for a hearing to the end that they may be present and present their case. This rule is wholly independent' of statutory requirements to that effect, The award which is made the foundation of the present suit was made not only without the parties to the arbitration being heard, but also without the parties having been given an opportunity to be heard.
The suggestion is made in behalf of complainant that in the event of the award being found defective the bill should be held to await another award. I find no justification for that course. Without an award there appears to be no foundation for the present bill to rest upon. Whether a bill based upon a declared purpose upon the part of complainant to re-assert its claim of right to purchase through a new arbitration would support an injunction against the further progress of the ejectment suit cannot be now appropriately determined.
The views here expressed render consideration of the other defences unnecessary.
I will advise a decree dismissing the bill.